Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,557,867 to Angstadt. Angstadt teaches a mobile desk system comprising a convertible seat and a convertible desk. The system has three modes. A first mode when both the seat and desk are deployed as best seen in figure 3. A second mode is when both the seat and desk are collapsed for wheeled transport as best seen in figures 1 and 2. A third mode is when both the collapsed seat and collapsed desk are folded for carrying as best seen in figure 4. The third mode creates a integrated mobile unit that does not occupy an area larger than the collapsed seat or collapsed desk as best seen in figure 4.  The seat is composed of a sitting surface (37) and a seatback (35). The desk is composed of a work surface (38) and an adjustable desk coupler (39) is pivotally coupled to a longitudinal desk support (40) that changes length and angle to adjust the orientation of the work surface. A lateral desk coupler (11, 14) connects the seat to the desk. Primary seat support (28,29, 11, 14) are coupled to the sitting surface. The examiner considers one or both of the elements (11 and 14) are alternatively part of the lateral desk coupler or alternatively part of the primary seat support. Secondary seat supports (51) are coupled to the primary seat support with a pivotal/adjustable connection. A pair of wheels (26, 27) are attached to another secondary seat support (19, 22, 25). As best seen in figure 1, the end portions (13,16) of the secondary support are flat and are considered to be the base plate with base plate projections (53). The fasteners (53) between the seat and desk include handles (59,60) which allows the desk and seat portion to be separated without the use of tools. The desk has three support legs which would make the desk stable in a freestanding configuration.

Claim(s) 1,4-11, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,067,606 to Desmoulins. Desmoulins teaches a mobile desk system comprising a convertible seat (3’) and a convertible desk (1). The desk and seat are reversibly detachable are useable in a free standing configuration as best seen in figure 8. As best seen in figure 2, 5, or 9, the desk and seat are attached together to facilitate an integrated mobile unit transport. The desk includes a work surface (2, 2, 2”) supported by a longitudinal desk support (6) connected via an adjustable desk coupler (14) that allows the worksurface in multiple orientation as best seen in figure 2. A lateral desk coupler (34, 35) attaches the seat and desk together as best seen in figure 6. A primary support (31) and a secondary support (10, 11) support the seat. As best seen in figure 9, a container (43) is located on a base plate (40). 


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive. The applicant argues that Angstadt does not teach a convertible desk that is reversibly detachable such that the desk may be used in a freestanding arrangement. The examiner disagrees since the connection between the seat support (19) and the lateral desk coupler (11) is removably fastened via fasteners (53). The ease of reversible detachable is further enhanced since the nuts are configured as handles (59,60) that do not require a tool to disconnect and reconnect. In addition, since desk has a three support legs it would be stable in a freestanding configuration. Due to the amendment, the examiner has added an additional rejection with Desmoulins. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        /DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637